TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00251-CR



                              Candace Nichole Terrell, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 57504, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Candace Nichole Terrell seeks to appeal from a judgment of conviction for

misapplication of fiduciary funds. The trial court has certified that this is a plea bargain case and

Terrell has no right of appeal. The appeal is dismissed. Tex. R. App. P. 25.2(d).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 11, 2006

Do Not Publish